﻿The forty-sixth session of the General Assembly is taking place in a spirit of true peace, tranquillity and security under the auspices of the international community, and the delegation of Equatorial Guinea intends to make its contribution to all Initiatives and suggestions that may emerge for the benefit of free and sovereign peoples.
I had the privilege of being the first speaker to congratulate Mr. Samir Shihabi on behalf of the African States. This time I should like, on behalf of the delegation of Equatorial Guinea, to congratulate him on his election to the presidency of the Assembly at this session. His great experience and diplomatic abilities are a sufficient guarantee of the success of our debates. His country, the Kingdom of Saudi Arabia, is well known not so much as a great country rich in oil resources but, rather, as a contributor to and faithful collaborator with the international community in respect of the implementation of the principles and ideals of the Charter of the United Nations, and as a country that cooperates in the development of the poorest and least advanced countries, including my own, the Republic of Equatorial Guinea. Through him, I extend our congratulations to all the members of the Bureau, in the conviction that with their well-known ability they will contribute to solving our problems in the best possible way.
We express our warmest congratulations to his predecessor, Mr. Guido de Marco, Vice Prime Minister and Minister for Foreign Affairs and Justice of Malta, and to the members of his Bureau for their outstanding work during the last session.
The previous speakers have expressed their highest regard for our Secretary-General, Mr. Javier Peres de Cuellar, a man of patience, determination and a deep sense of responsibility. His self-sacrifice and total dedication to the problems of the international community and the least-advantaged countries merit a high tribute from us, in recognition of the arduous, positive work which, with his great ability, has brought the United Nations to the position that it deserves in the service of mankind.
The delegation of Equatorial Guinea shares the sincere general feeling that Secretary-General Pires de Cuellar will remain in the hearts and minds of each of us as an example of someone who has carried out his duty.
The admission of seven new Member States to the United Nations is a unique event in the history of our Organisation. My country welcomes this development and congratulates all Members on their unanimous decision, which once again confirms the universality of our Organisation. We are happy to welcome the Democratic People's Republic of Korea and the Republic of Korea, countries with which Equatorial Guinea maintains good, close diplomatic relations. We are proud to have sponsored the respective resolutions on their admission. The simultaneous admission of the two Koreas is a good omen for a sincere, open dialogue that will lead to the peaceful unification of their peoples, as has been done so commendably by Germany.
We also welcome and congratulate the Republics of Estonia, Latvia and Lithuania, first on their return to the great family of independent, sovereign nations, and, secondly, on becoming Members of the United Nations.
We wish to express equally heartfelt congratulations to the Federated States of Micronesia and the Republic of the Marshall Islands and to extend a warm welcome to them.
We are going through one of the best periods in the history of our Organization, a time when, with the long cold war and ideological bipolarity behind us, we are beginning to enjoy relations in a climate of confidence and optimism. The rapid disappearance of totalitarian Governments and the beginning of the elimination of weapons of mass destruction are the clearest signs of this. They call on us to focus our attention on the point where we should have begun - recognition and re-evaluation of the human person as a free agent and the protagonist of history, concepts which were being devalued, forgotten and weakened by the emergence of incredibly sophisticated machinery of destruction. The international community's new awareness of the qualities of freedom, solidarity, security and development of the human person is above all an encouraging sign of the reconstruction of the world order and an urgent appeal to make a reality of the long-cherished dream of the human community.
I take this opportunity to express the strong indignation of my country and Government over the military action in Haiti which led to the overthrow of the first constitutionally and democratically elected President, in clear violation of the democratic order and in defiance of the United Nations and the entire international community. We appeal to the military to desist from its action and restore the constitutionally elected Government to power.
In my statement in the general debate at the forty-fifth session X said, with special reference to my Government's political programme to institute a multiparty system as an authentic expression of democracy:
"The fact that Equatorial Guinea still has only one political party is not a contradiction and should not be viewed as unwillingness to allow the popular will to express itself. Rather, it represents a preliminary educational and formative phase for the population to ensure that we do not repeat sorry past experience and that we mature in the process and interplay of democracy." (A/45/PV.21, p. 86)
We are now seeing a unique situation in the political history of Equatorial Guinea. The Democratic Party of Equatorial Guinea, created in 1987 as an experimental test of democratic freedoms, with voluntary membership, adopted at an extraordinary session on 31 May this year a resolution recommending that that Government draw up a programme to open the door to a multiparty system. That resolution, confirmed by the first Extraordinary Congress of the Democratic Party of Equatorial Guinea, held in Bata from 2 to 6 August, has been accepted by the Government of Equatorial Guinea, which, to carry out that mandate, has prepared and adopted a short-term, medium-term and long-term plan. The President of the Republic, its Head of State and Government, submitted the three-part plan to the people on 20 September.
First, the short-term plan proposes the elaboration and promulgation of a set of laws and provisions to provide the legal framework to guarantee other political choices in the country, in an atmosphere of peace, tranquillity and political order, which has reigned in our country since 3 August 1979} revision of the Fundamental Law, as a necessary condition for the promulgation of the other provisions) and the formation and functioning of political parties.
Secondly, the medium-term plan proposes the creation by the Government of a climate for positive participation by the political parties that have been created in forming the country's elective organs on the expiry of the term of office of the present Legislature.
Thirdly, the long-term plan proposes the creation by the Government of a climate permitting positive participation by political parties at all levels, as provided for by law, for the consolidation of the pluralist system in the Republic of Equatorial Guinea.
The delegation of Equatorial Guinea is proud to inform the Assembly that the Commission appointed to deal with technical aspects of that programme has completed its work and reported to the Government, which in turn is now submitting it to the legislative body, the Chamber of Representatives of the People, for its study and approval,
The process of democratisation in Equatorial Guinea is not a haphazard matter, nor is it a result of foreign influence or pressure. Rather, it is born of a deeply felt need arising from the coherent programme of President Obiang Hguema Mbasogo, who, after taking power on 3 August 1979, decided to educate and train the population for a democratic system. Once national unity and reconciliation had been achieved he began the process of democratisation with the entry into force of the Fundamental Law of 1982 and the accompanying change from military government to civil and constitutional government. It is in that context that we must see the Government's efforts to restore peace, order and tranquillity in the country, while safeguarding fundamental freedoms and human rights.
Not content with recognizing, listing and defining those matters in article 20 and subsequent articles of the fundamental law, the Government also created instruments and control mechanisms for their full implementation. There was thus created the National Commission of Human Rights under Decree-Law No. 7 of 27 September 1990. That Commission has full independence and is absolutely free and impartial; it enjoys immunities and privileges in carrying out its functions.
It is from the same perspective that we must also see the coming into force of Law No. 4/1991 of 4 June, regulating the exercise of religious freedom in conformity with article 20, paragraph 5, of the Fundamental Law, which says: "Every person shall enjoy the right of freedom of conscience and religion, individually or collectively, in public or in private". The last pardon granted, on 3 August 1991, which emptied our national jails and closed their doors, confirms the political will to put into practice principles and ideals concerning the well-being of persons.
On various occasions we have stressed that democracy, understood as a political system permitting popular participation in public affairs, has no single or absolute model, but is rather a form of government based on and adapting itself to the realities and values of each country.
Hence, we note with sadness and a sense of powerlessness the emphasis with which the problem of human rights is dealt with here, disregarding what, in our view, should be given the highest priority. I refer to the extreme poverty, want, hunger and disease to which virtually more than half the people of the world are victim. If those problems were to be resolved, the human person would be the focus of development. We therefore resolutely support the Secretary-General's idea to convene a world summit on social development.
Preserving international peace and security and economic cooperation continue to be the common goals the organs of the United Nations should pursue with a view to achieving the best results. He should therefore strike a balance between the organs of the United Nations and greater participation by its Members. This is the way to achieve the democratisation of the United Nations, and thus respect for the will of the majority.
The delegation of Equatorial Guinea believes that just as the United Nations tackles social problems, it should also address environment problems, which are vital to our existence. Hence we are encouraged at the holding, in Brazil, of the United Nations Conference on Environment and Development.
We believe that the time has come for the humanization achieved in the political sphere to be extended to the economic sphere. The linking of politics to the economy leads us to doubt that there will ever be genuine and lasting peace in the world. For the poor and least developed countries.
cancellation of the external debt appears to be the first - and inevitable - solution.
Since 3 August 1979, the date of the liberation of Equatorial Guinea from a gloomy and painful past, the reconstruction and economic recovery of the country have been among the major struggles waged by the Government. Many initiatives have been taken and many projects carried out. The holding of two Round Tables in Geneva in 1982 and 1988 form part of the process; their recommendations, and the consequent structural adjustments, have been implemented. But for a country seeking to break out of what is barely a subsistence economy, this is truly difficult. I take the opportunity to thank all friendly countries and donors, as well as the international financial institutions, for their valuable support. However, my country is seriously concerned over the continued and persistent functioning of the protectionist system, which has not only made the Uruguay Round unfruitful, but also had negative effects on a country such as ours, which is correctly categorized as among the least developed. We view with optimism the recommendations contained in the Secretary-General's report on stable solutions to our commodity problems. In this regard, the delegation of Equatorial Guinea welcomes the Japanese initiative to hold in 1993 a summit meeting on Africa's development.
Similarly, we look forward to the success of the second Programme of Action on Africa's Recovery and Economic Development. We pledge our full cooperation to the creation of the African Economic Community, in keeping with the Abuja guidelines - something which is both necessary and of vital importance for our region.
Without indulging in self-praise, I must say that the efforts of the Government of Equatorial Guinea for the well-being of the country, and hence of the human person, can be seen by anyone who wishes to visit the country. It is with deep pride and satisfaction that we learned of the international recognition, in the form of the Humberto Biancamano Prize, extended to His Excellency Obiang Hguema Mbasogo in Bata on 17 April 1991 by an international panel composed of representatives of the European Economic Community, the European Parliament, the Nobel Prize, university rectors, representatives of the international press and the Director of the United Nations Educational, Scientific and Cultural Organization (UNESCO), in connection with the efforts for political stability, democratisation and economic development of the country.
On behalf of the President of the Republic, the Government and the people, I wish to reiterate from this rostrum our thanks to these organizations and personalities.
The delegation of Equatorial Guinea recognizes and commends the positive changes made by the South African Government aimed at eradicating the system of apartheid, but we regret to note that it has not yet been completely eradicated. We cherish the hope that there will be good results from the negotiations on a non-racist and democratic constitution fully guaranteeing the fundamental rights of all South Africans, in keeping with the principle of one-man, one-vote.
We are concerned over the disturbances in the sister countries of Liberia, Ethiopia, Somalia and Rwanda, and we urge their leaders to reconsider their position:, and, through open and sincere dialogue, find solutions that restore peace, order and tranquillity.
We are convinced that peace In the Middle East cannot coexist with the persistent occupation of the Palestinian, Arab and Lebanese territories by Israel. The reality of the facts requires us to recognise both Israel and Palestine as free and sovereign States, each within its own recognized boundaries.
We harbour the hope that the holding of a peace conference, under the positive auspices of the Presidents of the United States and the Soviet Union, will calm passions and bring about a peaceful and lasting solution. We congratulate Lebanon on its having achieved national reconciliation. The international community should lend support and assistance to that country for its reconstruction. We resolutely support and praise the efforts of the Secretary-General with regard to the situation in Cyprus.
We most sincerely hope that the tragic and painful situation in Yugoslavia, a pioneer of the Non-Aligned Movement, will retain the attention of the international community so that «solution acceptable to the parties can be found.
There is general agreement that military options are not the only or most desirable way to seek peace. Sivis pacem, para bellum - if you desire peace, prepare for war - has lost its validity.
My delegation welcomes the climate of peace and tranquillity promised by the political and economic negotiations, agreements, conventions and treaties aimed at establishing a common understanding between the sister countries of Latin America and the Caribbean, with which we are linked through language, culture and history. It is along this line of thinking that, without engaging
in historical judgements or inquiring as to who is right or wrong, we urge the United States of America and the Republic of Cuba to open the doors to negotiations in order to arrive at solutions acceptable to the peoples on both sides, innocent victims of their rigid positions. That is an urgent requirement of the new era in which we find ourselves. The international community and history will praise and thank them for it. The United Nations is the appropriate forum and the time is right.
Disarmament has always been the focus of our attention. Although we do not produce weapons nor possess them, as part of the international community, and since we might become their innocent victims, we wish to see their complete elimination. Therefore, we welcome and praise the unilateral initiative of the President of the United States, reciprocated by the President of the Soviet Union, to begin the process of their destruction and elimination. Of course, we must express our bitterness over the vast amounts of money spent on weapons; such resources could better serve to alleviate some of the many ills affecting mankind, but we take consolation in the saying "Better late than never".
